Citation Nr: 0837327	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel






INTRODUCTION

The veteran had active service from February 1952 until 
January 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Little 
Rock, Arkansas.  


FINDINGS OF FACT

1. A June 1998 rating decision denied service connection for 
pes planus; the veteran did not appeal this decision and it 
is final. 

2. The evidence associated with the claims file subsequent to 
the June 1998 final decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for pes planus.  


CONCLUSIONS OF LAW

1. The June 1998 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2. Evidence received since the June 1998 rating decision is 
not new and material; the claim of entitlement to service 
connection for pes planus is not reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was otherwise satisfied by way 
of letters sent to the veteran in June 2002, April 2003 and 
April 2005 that fully addressed all four notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed the veteran of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.

In claims to reopen, VA must also both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.
In this case, the notice letter provided to the veteran in 
June 2002 satisfied the Kent requirements. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the service treatment records (STRs), the 
VA outpatient treatment records (OTRs) and private medical 
records (PMRs).  The veteran submitted PMRs and lay 
statements in support of his claim.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for pes planus.  A review of the record 
indicates that the veteran was previously denied service 
connection for pes planus in a June 1998 rating decision.  No 
Substantive Appeal was filed and that rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

The RO appears to have denied to reopen the veteran's claim 
in January 2002 and again in July 2002.  A disallowed claim 
shall be reopened and reviewed, if new and material evidence 
is presented or secured with respect to the final claim. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the June 1998 rating 
decision consisted of the veterans' STRs, the VA OTRs, lay 
statements and PMRs.  The claim was initially denied because 
the veteran failed to show objective evidence of aggravation 
or worsening of the pre-existing pes planus disability due to 
active service in order to establish service connection.  In 
his attempt to reopen the claim, the evidence received since 
the June 1998 final decision includes evidence of: PMRs, OTRs 
and lay statements.  As will be described herein, none of 
those records provided objective evidence that the veteran's 
pes planus was aggravated or worsened as a result of active 
service.  

The veteran seeks to reopen his claim of entitlement to 
service connection for pes planus.  Service connection will 
be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  That an injury occurred in 
service alone is insufficient.  There must be a chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

In this case, the veteran specifically contends that his pre-
existing pes planus has been aggravated or worsened due to 
his active service.  Evidence of aggravation under 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), requires a pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

The first step in an aggravation analysis is whether the 
injury or disease at issue pre-existed service.  Under 
38 C.F.R. § 3.304(b) the veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to any defects, infirmities or 
disorders noted at entrance into service.  Under 38 U.S.C.A. 
§ 1111, when no pre-existing condition is noted upon entry 
into service the veteran is presumed to have been sound upon 
entry.  

However, 38 U.S.C.A. § 1153 provides that when a pre-existing 
disability is noted upon entry into service the veteran 
cannot bring a service connection claim for that disability, 
but the veteran may bring a claim for service-connected 
aggravation of that disability.

Having established that the veteran's pes planus pre-existed 
service, as the RO did in the June 1998 prior final decision, 
the first element to analyze when proceeding under an 
aggravation claim pursuant to 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306, is whether there is evidence that the pre-
existing condition permanently increased in severity in 
service.  The veteran has the burden of proof to establish 
aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If there is no evidence of injury, complaints, 
or treatment of the preexisting disability in service, the 
veteran's burden of proof is not met.  

Turning to the relevant evidence of record at the time of the 
June 1998 final decision, the STRs show that during the 
February 1952 service enlistment physical examination, the 
examiner noted the veteran's pre-existing disability of 
abnormal feet and second degree pes planus.  The STRs during 
service reflected the veteran had complained of sore feet in 
August 1952, which was associated with "athletes feet."  
There are no further STRs documenting complaints or treatment 
regarding the feet.  The January 1956 separation examination 
was normal and unremarkable for foot complaints.  Post-
service medical records associated with the claims file at 
that time was an April 1998 VA examination report; which 
indicated the veteran had a bilateral foot condition, the 
etiology of which was no commented upon. 

Subsequent to the June 1998 final rating decision the veteran 
submitted August 2003 PMRs.  Dr. A. B. noted the veteran 
complained of pain across the balls of both feet with several 
painful spots under the big toe joint and the small toe 
joint.  In addition, Dr. A. B. noted the veteran's pain was 
most severe when standing and persisted despite arch supports 
and a change in shoe gear.  A physical examination revealed 
an overall cavus foot type with contracture of the digits two 
through five bilaterally and due to the foot type these were 
prominence of plantar forefoot with painful lesions 
developing under the first and fifth metatarsophalangeal 
joints.  The palpation of the lesions reproduced the pain of 
chief concern.  Radiographs were consistent with anterior 
cavus foot structure and hammertoe deformity two through five 
bilaterally. 

Dr. A. B. concluded that the cavus foot structure and 
hammertoes were inherited conditions, the formations of the 
painful calluses were aggravated by increased weight-bearing 
and ambulation.  

In a November 2003 OTR the veteran stated he had seen a 
podiatrist who recommended surgery.  The examiner noted that 
he would like another opinion and to avoid surgery.   

In the January 2004 OTR, the veteran complained of existing 
foot pain for the past several years.  Upon physical 
examination the examiner advised the veteran on stretching 
exercises, icing and shoe gear modification.  The examiner 
administered at the insertion of the plantar fascia 
bilaterally an injection consisting of 1 cc of Depo-Medrol 
and 0.5 cc's of 0.5 percent of Marcaine.  A prescription for 
naproxen 500 mg was dispensed.  The examiner assessed 
metatarsalgia, plantar fasciitis and hammertoes.

In a March 2004 OTR, a follow up note to plantar fasciitis 
revealed a 50 percent improvement in the heel and ball of 
foot pain.  The veteran was administered an injection of 1 cc 
of Depo-Medrol and 0.5 percent Marcaine and was advised on 
breaking in for orthotics.  

In the September 2004 OTR the veteran complained of bilateral 
plantar fasciitis.  The exam revealed no pain on palpation 
along the course of the medial band of the plantar fascia.  
The examiner recommended stretching exercises and soaking of 
the veteran's feet for treatment.  

In a March 2005 OTR  the veteran complained of both feet with 
dry skin from the arch up and callus on balls and outside of 
the foot about the size of a dime.  A total of four callus 
heels were hard and like sand paper.  The examiner noted that 
these problems were not present three months ago and 
requested a referral to a foot specialist.  The examiner 
assessed dry skin, on both feet with bunions and callus 
present times four.  

Further, the veteran submitted lay statements in support of 
his claim.  In the April 2005 VA Form 9 the veteran stated 
that he had flat feet in service and has had problems ever 
since.  However, the medical evidence of record does not 
attribute any aggravation of the veteran's foot disability to 
active service. 

In addition, in October 2002, the veteran testified at an RO 
hearing before a Decision Review Officer.  The veteran 
testified to his current foot pain, his active service and to 
past foot doctor records that were missing or destroyed.  The 
evidence of record does not reflect the records of past foot 
doctors.  

In this regard, the Board notes that the duty to assist is 
not unlimited in scope. See Smith v. Derwinski, 2 Vet. App. 
429, 431, 432 (1992). In Gober v. Derwinski, 2 Vet. App. 470, 
472 (1992) (citations omitted), the Court stated, in 
pertinent part: [T]he "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with the search for documents, the duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.  The VA has satisfied the duty to assist in this case 
because all the evidence identified that is available has 
been collected. 

Thus, the only evidence that relates the veteran's current 
foot pain to service is the veteran's own statements.  While 
the veteran is certainly competent to describe the extent of 
his current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. at 379;  Espiritu  v. 
Derwinski, 2 Vet. App. at 495.  

Furthermore, the veteran stated that he had continuous foot 
problems since service, but the first post service notation 
of a complaint was not until the February 1998 application 
for compensation and pension.  In addition, the August 2003 
examination which attributed the formation of painful 
calluses due to aggravation of weight gain and ambulation did 
not specifically attribute the foot pain to aggravation to 
active service, or that there was an increase in the severity 
of the veteran's pes planus during service.  

Even assuming that that the veteran had problems with his 
feet in service as he describes, both the veteran's initial 
statements and the August 2003 examination reflect a gap of 
more than 40 years since the veteran's separation from active 
service.  The Board views these facts, coupled with the 
veteran's normal and unremarkable separation examination in 
1956, as constituting negative evidence that tends to 
disprove the veteran's claim that he had in service 
aggravation of pre-existing injury.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  Indeed, 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Although the evidence submitted since the June 1998 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  The newly 
associated evidence is devoid of any competent medical 
evidence of a chronic disease or disability aggravated by or 
during active service.  Evidence of aggravation of a pre-
existing disability was essentially the basis of the previous 
denial.  The newly submitted medical evidence only 
demonstrates what was previously known, that the veteran had 
pes planus upon entrance into active service and has current 
feet pain.  Additionally, the new lay evidence associated 
with the claim attesting to the veteran's current feet pain 
is cumulative and redundant of the veteran's earlier 
statements of foot pain, but do not provide competent medical 
evidence supportive of his claim of aggravation due to active 
service. 

Therefore, the Board finds that the evidence received since 
the June 1998 rating decision does not contain credible 
medical evidence indicating that the veteran's current foot 
pain was aggravated by or related to service.  Therefore, the 
additional evidence received is not "material" since it does 
not relate to an unestablished fact necessary to substantiate 
the claim, specifically that there is medical evidence that 
veteran's claimed pes planus was aggravated or worsened 
during or as a result of service, and does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection may not be reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for entitlement to service 
connection for pes planus is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


